DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Status of the Claims
The response and amendment filed 10/05/2021 is acknowledged.
Claims 1-14, 19, and 21-22 are pending.

Species
Applicant’s election of e) an overeating disorder with impaired appetite regulation in the reply filed on 02/09/2021 is acknowledged. Because applicant did not distinctly and specifically 
	Claims 1-14, 19, and 21-22 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, WO 2013120935 A1 and Sriwongjanya, US 7314640 B2.
Hansen teaches methods of using pharmaceutical compositions comprising a therapeutically effective combination of tesofensine and metoprolol for alleviating cardiovascular side effects of tesofensine (Hansen, e.g., Abstract). 
Hansen teaches treating subjects having an overeating disorder, binge eating disorder, compulsive over-eating, and/or impaired appetite regulation (Hansen, e.g., pg. 11, ¶ 3, and claim 2). These are the same subjects of the claimed invention recited in claim 1, claim 19, and new claims 21-22.
Hansen teaches oral administration with capsule dosage forms (Hansen, e.g., pg. 9, ¶ 1). 
Tesofensine produces a dose dependent increase in heart rate up to 48 hours after treatment, and dose dependent increase in blood pressure up to 48 hours after administration, cardiovascular effects outlasted hypophagic effects (Hansen, e.g., pg. 17-18, bridging ¶). Cardiovascular effects outlasted the hypophagic effects following acute administration of tesofensine (Hansen, e.g., pg. 20, ¶ 3).
Hansen teaches compositions comprising both drugs of the combination together with adjuvants, excipients, carriers and/or diluents (Hansen, e.g., claim 11). 
Applicable to claim 2: Hansen suggests the citrate salt of tesofensine (Hansen, e.g., pg. 16, Drugs, and pg. 7, ¶ 2). 
Applicable to claims 1 and 3-5 amount of tesofensine: Hansen teaches wherein the dose of tesofensine ranges from about 0.1 to about 1 mg (Hansen, e.g., claim 3). The dose is calculated as the free base (Hansen, e.g., pg. 9, ¶ 3). The amount claimed is entirely within the range suggested in Hansen for treating impaired appetite regulation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claim 1 amount of beta blocker: Hansen teaches wherein the dose of metoprolol ranges from about 25 to about 200 mg daily (Hansen, e.g., claim 4). The metoprolol amount claimed (up to 250 mg) is entirely within the range suggested by Hansen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Hansen teaches a capsule dosage form comprising the claimed amounts of tesofensine for treating impaired appetite regulation and metoprolol for preventing tesofensine induced cardiovascular side effects. 
However, Hansen does not expressly teach a capsule comprising an extended release part of the beta blocker metoprolol and an immediate release part of the beta blocker metoprolol, wherein the ratio of the beta blocker metoprolol in the extended release part to the beta blocker metoprolol in the immediate release part is 75:25 to 95:5.
Sriwongjanya teaches controlled release dosage forms of metoprolol for normalizing blood pressure for hypertension sufferers (Sriwongjanya, e.g., c1:19-32), comprising an extended release composition of metoprolol and an immediate release composition of metoprolol (Sriwongjanya, e.g., c5:l56-67, c6:l17-21, c6:l32-39, Example 1, Stage I pellets, Table XIII, Table XV, claims 1, 19 and 21). Immediate release may be achieved by incorporating drug in the excipient mixture, or by incorporating drug as a coating on a layered pellet without a controlled release coating (Sriwongjanya, e.g., c5:l56-67).
Sriwongjanya teaches dosage forms such as a capsule including a controlled release pellet (Sriwongjanya, e.g., claim 19).
Sriwongjanya teaches metoprolol or pharmaceutically acceptable salt, e.g., metoprolol succinate (Sriwongjanya, e.g., c1:l19-32, example 1). 
Sriwongjanya teaches a ratio of 92.5:7.5 extended release metoprolol to immediate release metoprolol (Sriwongjanya, e.g., Table XV). This is a clearly disclosed ratio within the range recited in claim 1. More generally, Sriwongjanya teaches tablets comprising 25-45% extended release and 2-8% immediate release (Sriwongjanya, e.g., table V). These percent ranges generally suggest a ratio ranging from 22.5:1 (45% extended : 2% immediate release) to 3.13:1 (25% extended : 8% immediate release). The range for the ratio between extended release and immediate release claimed is within the range generally suggested by Sriwongjanya.  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Hansen and Sriwongjanya according to known techniques to achieve predictable results. 
Starting from Hansen, the skilled artisan would have been motivated to look to the prior art teaching known formulations of metoprolol or tesofensine for guidance on formulating the combination therapy. Sriwongjanya teaches known tablet or capsule formulations of metoprolol having an ER metoprolol composition and IR metoprolol composition to which could be added a tesofensine pharmaceutical composition with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to take advantage of known metoprolol formulations effective to achieve therapeutic blood levels of metoprolol capable of normalizing high blood pressure which is the reason for combining metoprolol and tesofensine reported in Hansen. The skilled artisan would have had a reasonable expectation of success because Sriwongjanya suggests drug may be incorporated in excipients or with controlled release pellets or by adding active drug pellets without a controlled release coating to the other pellets.
Starting from Sriwongjanya, the skilled artisan would have been motivated to modify a dosage form as understood from Sriwongjanya by incorporating an effective amount of tesofensine or a pharmaceutically effective salt thereof to arrive at a dosage form effective for treating obesity or related disorder with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Hansen teaches the combination therapy may be formulated according to conventional techniques and may be adapted for sustained release of active agents. 
Applicable to claims 7-10: Sriwongjanya teaches tablets comprising 25-45% extended release and 2-8% immediate release (Sriwongjanya, e.g., table V). These percent ranges generally suggest a ratio between extended release and immediate release ranging from 22.5:1 (45% extended with 2% immediate release) to 3.13:1 (25% extended with 8% immediate release). The claimed range for the ratio between extended release and immediate release is within the range generally suggested by Sriwongjanya. For example 75:25 is 3:1, 80:20 is 4:1, and 90:10 is 9:1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claims 6 and 11-13: Hansen teaches a metoprolol dose effective to ameliorate the cardiovascular side effects of tesofensine will range from about 25 to about 200 mg per day (Hansen, e.g., claim 4). Sriwongjanya, e.g., Table V teaches percent ranges for extended and immediate release portions which generally suggest a ratio between extended release and immediate release ranging from about 22.5:1 (45% extended with 2% immediate release) to about 3.13:1 (25% extended with 8% immediate release). Sriwongjanya also provides an embodiment wherein the amount of extended release metoprolol pellets is in a ratio to immediate release metoprolol pellets of about 92:7 (Sriwongjanya, e.g., c12-c13 bridging paragraph, 295.2 mg/unit ER with 23.78 mg/unit immediate release). Applying this guidance from Sriwongjanya to the daily dose suggested in Hansen, one skilled in the art would have arrived at, for example, 200 mg x 92% ER = 184 mg ER and 200 mg x 7% IR = 14 mg IR. At the lower end of the range suggested in Hansen, one skilled in the art would have arrived at, for example 25mg x 92%ER = 23 mg ER and 25 x 7%IR = 1.75 mg IR. 
In combination the teachings of Hansen and Sriwongjanya suggest a range for ER metoprolol of about 23-200 mg and a range for IR metoprolol of about 1.75-14 mg.
The ranges recited in claims 6 and 11-13 appear to be overlapping with the ranges suggested by the combined teachings of Hansen and Sriwongjanya. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Keeping in mind Hansen teaches a daily dose which may be administered in one or several doses, the amount of metoprolol in the extended release portion and immediate release portion of the dosage form is a parameter the skilled artisan would have optimized to achieve the desired result of preventing cardiovascular effects induced by tesofensine depending on factors including the intended dosing frequency, amount of tesofensine in the dosage form, and degree of cardiovascular effect induced by tesofensine with a reasonable expectation of success. 
Applicable to claim 14: Sriwongjanya teaches controlled release pellets comprising an inert core, a drug layer comprising metoprolol, applied to the inert core, and a controlled release coating surrounding the drug layer (Sriwongjanya, e.g., c1:52-59).
Accordingly, the subject matter of claims 1-14, 19, and 21-22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 10/05/2021 is insufficient to overcome the rejection of claim 1-14, 19, and 21-22 based upon Hansen, WO 2013120935 A1 and Sriwongjanya, US 7314640 B2 as set forth in the last Office action because:  
The declaration does not refer to the rejection of record. The declaration (4) refers to WO 2009080693 A2 and WO 92/16197 A1. 
To the extent that the declaration discusses uncertainty in selection of beta blocker (4)-(7), it is noted that Hansen, WO 2013120935 A1 clearly teaches the combination of tesofensine and metoprolol, where tesofensine is effective for, inter alia, overeating disorders, and metoprolol is effective for treatment, prevention or alleviation of the cardiovascular side effects of tesofensine in an mammal (Hansen, Abstract and claims). 
To the extent that Declarant’s argument may be extrapolated to the current rejection, i.e., that cardiovascular side effect of Tesofensine is not a cardiovascular disorder as described in Sriwongjanya, it is reiterated that Hansen clearly teaches metoprolol for addressing the side effects of tesofensine (Hansen, e.g., Abstract and claims). 
In response to Declarant’s report that the cardiovascular side effects of tesofensine are demonstrated in the current application as effective for preventing the cardiovascular side effects of tesofensine while leaving the robust inhibitory efficacy of tesofensine on food intake and body weight loss unaffected, it is noted that Hansen teaches this benefit (Hansen, e.g., pg. 1, Technical Field).
Since Hansen teaches the methods including administering the recommended daily dose of each drug as one dose (Hansen, e.g., pg. 9:¶ 4-5), wherein the combination of tesofensine and metoprolol is formulated in a single pharmaceutical composition (Hansen, e.g., claim 11), it follows that one skilled in the art would have looked to known ER/IR formulations of metoprolol, such as those suggested in Sriwongjanya, to arrive at a composition effective for achieving the dosing suggestions in the methods of Hansen. 
The skilled artisan would have had a reasonable expectation of success because Hansen teaches the combination therapy may be formulated according to conventional techniques and may be adapted for sustained release of active agents (Hansen, e.g., pg. 9, ¶ 1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-14, 19, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of US 9387184 in view of Hansen, WO 2013120935 A1 and Sriwongjanya, US 7314640 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘184 patent teach a method for treating a subject suffering from a condition selected from the group consisting of over-eating disorders, bulimia nervosa, binge eating disorder, compulsive over-eating, impaired appetite regulation, metabolic syndrome, type 2 diabetes, dyslipidemia, atherosclerosis, and drug-induced obesity which is effective in preventing or alleviating drug-induced cardiovascular side-effects by administering 0.1 mg to 1 mg of tesofensine or a salt thereof daily in combination with 0.25 mg to 200 mg of metoprolol or a salt thereof daily (claims 1-14). 
The claims of the reference patent do not expressly teach a capsule comprising an extended release part of the beta blocker metoprolol and an immediate release part of the beta blocker metoprolol, wherein the ratio of the beta blocker metoprolol in the extended release part to the beta blocker metoprolol in the immediate release part is 75:25 to 95:5.
However, the combined teachings of Hansen and Sriwongjanya enumerated above cure these defects. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference patent by administering a capsule comprising an extended release part of the beta blocker metoprolol and an immediate release part of the beta blocker metoprolol, wherein the ratio of the beta blocker metoprolol in the extended release part to the beta blocker metoprolol in the immediate release part is in the claimed range with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification in order to enable the practitioner to treat the immediate cardiovascular side effects as well as the cardiovascular side effects that extend past the hypophagic effect of tesofensine with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since each of Hansen and Sriwongjanya teach techniques for formulating beta blockers such as metoprolol in combination with additional therapeutic agents.  
Accordingly, the presently claimed subject matter would be considered an obvious variant of the subject matter claimed in the reference patent by one skilled in the art. 

Claim(s) 1-14, 19, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of US 9211271 in view of Meier, WO 2009080693 A2, and Sriwongjanya, US 7314640 B2. 
The claims of the ‘271 patent teach pharmaceutical compositions and methods for treating subjects comprising administering an amount of tesofensine or a pharmaceutically acceptable salt thereof; effective to decrease the body mass index of the human, in combination with an amount of metoprolol, or a pharmaceutically acceptable salt thereof, effective to treat the cardiovascular side effects of tesofensine; wherein the combination is effective in decreasing the body mass index of the human.
Dose of tesofensine ranges from 0.1 to about 1 mg (claim 2). Dose of metoprolol ranges from about 25 to about 200 mg (claim 3). 
The claims of the reference patent do not expressly teach treating impaired appetite regulation by oral administration of a capsule comprising an extended release part of the beta blocker metoprolol and an immediate release part of the beta blocker metoprolol, wherein the ratio of the beta blocker metoprolol in the extended release part to the beta blocker metoprolol in the immediate release part is 75:25 to 95:5.
Meier teaches methods of treating obesity or obesity associated disease comprising administering the compositions to a subject in need, see Meier, e.g., pg. 8, Biological Activity, and claim 10. Disorders or conditions include obesity, over-eating disorders, bulimia nervosa, binge eating disorder (BED), compulsive over-eating, impaired appetite regulation, metabolic syndrome, type 2 diabetes, dyslipidemia, atherosclerosis (Meier, e.g., pg. 8, Biological Activity, ¶ 2 and claim 8).
Meir teaches oral administration in capsule form (Meir, e.g., pg. 9, ¶ 3). Meier teaches once a day administration (Meier, e.g., pg. 10, daily dosage administered in one dose). Meier teaches 0.1-2 mg daily dose of tesofensine, e.g., 0.25-1 mg (Meier, e.g., pg. 9, Dosages, ¶ 3). Meier teaches beta blocker dosage will vary depending on the nature of the beta blocker and the discretion of the physician generally within the range of from 0.1 to 500 mg daily dosage. Specific dosage intervals include about 0.1-2 mg, about 1-10 mg, about 10-50 mg, about 25-100 mg, about 50-200 mg and about 100-500 mg daily (Meier, e.g., pg. 10, ¶ 2). 
The teachings of Sriwongjanya enumerated above apply here. Applying the teachings of Sriwongjanya to the doses suggested in Meier would have led one skilled in the art to the limitations of claims 6-13 using the same reasoning applied to the teachings of Hansen in the obviousness rejection above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference patent by administering a capsule comprising an extended release part of the beta blocker metoprolol and an immediate release part of the beta blocker metoprolol, wherein the ratio of the beta blocker metoprolol in the extended release part to the beta blocker metoprolol in the immediate release part is in the claimed range with a reasonable expectation of success. Since Meir teaches treating impaired appetite suppression with dosage forms comprising similar amounts of the tesofensine metoprolol combination claimed in the reference patent, the skilled artisan would have been motivated to administer dosage forms similar to those claimed in the reference patent to subjects suffering from impaired appetite suppression. Since Sriwongjanya teaches known tablet or capsule formulations of metoprolol having an ER metoprolol composition and IR metoprolol composition to which could be added a tesofensine the skilled artisan would have been motivated to apply the techniques of Sriwongjanya to the dosage form claimed in the reference patent to take advantage of known metoprolol formulations effective to achieve blood levels of metoprolol capable of normalizing high blood pressure which is the reason for combining metoprolol and tesofensine reported in the reference patent claims. The skilled artisan would have had a reasonable expectation of success since each of Meier and Sriwongjanya teach techniques for formulating beta blockers such as metoprolol in combination with additional therapeutic agents.  
Accordingly, the presently claimed subject matter would be considered an obvious variant of the subject matter claimed in the reference patent by one skilled in the art. 

Claim(s) 1-14, 19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11 of US 9579288 in view of Hansen, WO 2013120935 A1 and Sriwongjanya, US 7314640 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	The claims of the ‘288 patent teach a pharmaceutical composition comprising a. a first composition in the form of a tablet core comprising an extended release composition of metoprolol or a pharmaceutically acceptable salt thereof, b. a second composition comprising tesofensine or a pharmaceutically acceptable salt thereof, wherein said second composition is a first coating applied to the first composition, and c. a third composition comprising an immediate release composition of metoprolol or a pharmaceutically acceptable salt thereof, wherein the third composition is a second coating applied to the first coating which is within the scope of claim 1. Dependent claims teach additional features of dependent claims 2-20. Amounts are found in claims 7-11. 
The claims of the reference patent do not expressly teach treating impaired appetite regulation by oral administration of a capsule comprising an extended release part of the beta blocker metoprolol and an immediate release part of the beta blocker metoprolol, wherein the ratio of the beta blocker metoprolol in the extended release part to the beta blocker metoprolol in the immediate release part is 75:25 to 95:5.
However, the combined teachings of Hansen and Sriwongjanya enumerated above cure these defects. 
Hansen teaches methods of using similar combination capsule dosage forms for treating subjects suffering from impaired appetite regulation, binge eating, compulsive overeating, and overeating. See Hansen, e.g., claim 2. 
Sriwongjanya teaches known dosage forms incorporating an immediate release form of metoprolol and an extended release form of metoprolol. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference patent by administering a capsule comprising an extended release part of the beta blocker metoprolol and an immediate release part of the beta blocker metoprolol, wherein the ratio of the beta blocker metoprolol in the extended release part to the beta blocker metoprolol in the immediate release part is in the claimed range with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification in order to enable the practitioner to treat the immediate cardiovascular side effects as well as the cardiovascular side effects that extend past the hypophagic effect of tesofensine with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since each of Hansen and Sriwongjanya teach techniques for formulating beta blockers such as metoprolol in combination with additional therapeutic agents.  
	Accordingly, the subject matter claimed would be considered to be an obvious variant of the subject matter claimed in the reference patent by one skilled in the art.

Claim(s) 1-14, 19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-26 of US 10231951 in view of Meier, WO 2009080693 A2 and Sriwongjanya, US 7314640 B2.
The claims of the ’951 patent are directed to pharmaceutical composition comprising a. a first composition in the form of a tablet core comprising an extended release composition of carvedilol or a pharmaceutically acceptable salt thereof, b. a second composition comprising tesofensine or a pharmaceutically acceptable salt thereof, wherein said second composition is a first coating applied to the first composition, and c. a third composition comprising an immediate release composition of carvedilol or a pharmaceutically acceptable salt thereof, wherein the third composition is a second coating applied to the first coating (claim 1). Amounts are found in dependent claims 7-11 and 22-26. The ratio and amounts for tesofensine and beta blocker are found in claims 22-26.
	The claims of the reference patent do not name metoprolol.
The claims of the reference patent do not expressly teach treating impaired appetite regulation by oral administration of a capsule comprising the composition. 
However, metoprolol was a known beta blocker suggested for use in combination with tesofensine like other members of its class such as carvedilol as evident from Meier.
Meier teaches methods of treating obesity or obesity associated disease comprising administering the compositions to a subject in need, see Meier, e.g., pg. 8, Biological Activity, and claim 10. Disorders or conditions include obesity, over-eating disorders, bulimia nervosa, binge eating disorder (BED), compulsive over-eating, impaired appetite regulation, metabolic syndrome, type 2 diabetes, dyslipidemia, atherosclerosis (Meier, e.g., pg. 8, Biological Activity, ¶ 2 and claim 8). Meir teaches oral administration in capsule form (Meir, e.g., pg. 9, ¶ 3).
Sriwongjanya capsule forms for metoprolol including the features recited in claim 14. Sriwongjanya teaches controlled release pellets comprising an inert core, a drug layer comprising metoprolol, applied to the inert core, and a controlled release coating surrounding the drug layer (Sriwongjanya, e.g., c1:52-59).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to use a pharmaceutical composition as claimed in the reference patent by orally administering a capsule form to treat a subject suffering from impaired appetite suppression with a reasonable expectation of success. The skilled artisan would have been motivated to formulate the composition claimed as a capsule and orally administer the capsule to subjects having impaired appetite suppression to reduce the risk of obesity as suggested in Meier. The selection of metoprolol as beta blocker is suggested in Meier. Formulating extended release metoprolol using inert cores as claimed is clearly suggested by Sriwongjanya. Since Meier suggests compositions similar to those claimed in the reference patent having similar amounts of tesofensine and metoprolol for administration to the presently claimed patient population, the skilled artisan would have had a reasonable expectation of success.
Accordingly, the presently claimed subject matter would be seen as an obvious variant of the subject matter claimed in the reference patent by one skilled in the art. 

Claim(s) 1-14, 19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of US 10537551 in view of Hansen, WO 2013120935 A1 and Sriwongjanya, US 7314640 B2.
The claims of the reference patent teach pharmaceutical composition comprising a. a first composition comprising an extended release (ER) composition of a beta blocker or a pharmaceutically acceptable salt thereof, b. a second composition comprising tesofensine or a pharmaceutically acceptable salt thereof, and c. a third composition comprising an immediate release (IR) composition of a beta blocker or a pharmaceutically acceptable salt thereof; wherein the first composition is included in a tablet core coated with a coating comprising the second composition and the third composition (claim 1). Metoprolol is named in claim 2. Tesofensine salts are named in claim 8. The presently claimed ratios are found in claim 18. The presently claimed amounts are found in claim 19. 
The claims of the reference patent do not expressly teach administering a capsule form to a subject suffering from impaired appetite suppression, overeating disorder, binge eating disorder, or compulsive overeating disorder. 
However, the teachings of Hansen enumerated above cure this defect. Hansen teaches methods of using similar combination capsule dosage forms for treating subjects suffering from impaired appetite regulation, binge eating, compulsive overeating, and overeating. See Hansen, e.g., claim 2. 
The claims of the reference patent to not expressly teach the capsule including an extended release form of metoprolol arranged on an inert core and having a controlled release layer thereon. 
However, the teachings of Sriwongjanya enumerated above cure this defect. Sriwongjanya suggests formulating extended release metoprolol on an inert core and comprising a controlled release coating was a known technique for achieving extended release of metoprolol.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition claimed in the reference patent by formulating the composition as a capsule and use the capsule form to treat patients suffering from impaired appetite suppression. The teachings of Hansen provide an express teaching which would have prompted one skilled in the art do so. The skilled artisan would have been motivated to formulate extended release metoprolol in the manner suggested by Sriwongjanya to achieve effective, extended reduction in blood pressure thereby achieving the effect desired in methods of Hansen. 
 Accordingly, the presently claimed subject matter would be seen as an obvious variant of the subject matter claimed in the reference patent by one skilled in the art. 

Claim(s) 1-14, 19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 10828278 in view of Sriwongjanya, US 7314640 B2.
The claims of the reference patent teach methods for treating subjects suffering from impaired appetite regulation, an overeating disorder, binge eating disorder, or compulsive overeating comprising administering a composition comprising a. a first composition constituting a tablet core and comprising an extended release (ER) composition of a beta blocker or a pharmaceutically acceptable salt thereof, b. a second composition comprising tesofensine or a pharmaceutically acceptable salt thereof, and c. a third composition comprising an immediate release (IR) composition of a beta blocker of a pharmaceutically acceptable salt thereof; wherein the first composition is coated with a coating comprising the second composition and the third composition (claim 1). The ratio and amounts recited in claims 3-13 are found in claims 14-16. The claimed ratios are implied by the ratio between the amounts suggested in claims 14 and 16 for extended release and immediate release for the beta blocker. Tesofensine salts are found in claim 7. Metoprolol is named in claim 2.
The method claimed in the reference patent does not expressly teach a capsule or the extended release beta blocker in the arrangement of instant claim 14. 
However, the teachings of Sriwongjanya suggest this modification. 
Sriwongjanya teaches dosage forms such as a capsule including a controlled release pellet (Sriwongjanya, e.g., claim 19).
Applicable to claim 14: Sriwongjanya teaches controlled release pellets comprising an inert core, a drug layer comprising metoprolol, applied to the inert core, and a controlled release coating surrounding the drug layer (Sriwongjanya, e.g., c1:52-59).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a dosage form as suggested in the method claimed in the reference application by formulating the composition as a capsule comprising an extended release form of metoprolol as a pellet comprising a inert pellet core, a drug layer comprising metoprolol and a controlled release layer as suggested in Sriwongjanya with a reasonable expectation of success. Since Sriwongjanya suggests capsule forms were kwon alternatives to tablet forms for similar metoprolol containing compositions, this modification may be viewed as the substitution of one known dosage form for another where each was suggested as effective for alleviating cardiovascular effects with a reasonable expectation of success. 
Accordingly, the presently claimed subject matter would be seen as an obvious variant of the subject matter claimed in the reference patent by one skilled in the art. 

Response to Arguments
Applicant acknowledges the double patenting rejections and asks that they be held in abeyance until the present claims are otherwise in condition for allowance. 
The double patenting rejections herein are maintained at this time. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615